 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH ALPHONSO RAMOS,                               No. 2:16-cv-1855 TLN AC P
12                        Plaintiff,
13            v.                                          ORDER
14    S. BOYACK, et al.,
15                        Defendants.
16

17          Plaintiff Ralph Ramos is a state prisoner currently incarcerated at Pelican Bay State

18   Prison, under the authority of the California Department of Corrections and Rehabilitation

19   (CDCR). Plaintiff proceeds pro se with this civil rights action against defendants Boyack,

20   Brannen, Hammer, Machado and Ngo on plaintiff’s claims that defendants used excessive force

21   against him in violation of the Eighth Amendment. See ECF No. 6.

22          A settlement conference was convened in this case on November 13, 2018, but the case

23   did not settle. See ECF No. 30. This case will now proceed to trial before District Judge Troy L.

24   Nunley. The parties will be directed to file separate pretrial statements, as set forth below. The

25   court will review the parties’ pretrial statements on the papers. Thereafter, the court will issue a

26   pretrial order providing further directions to the parties.

27   ////

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that, within thirty (30) days after the filing date
 2   of this order, the parties shall file separate pretrial statements that provide the following
 3   information:
 4          1. The estimated length of trial, and any “black out” dates when either party or their
 5   counsel is unavailable through September 27, 2019; and
 6          2. Fully address, without providing any exhibits at this time, each of the matters set forth
 7   in Local Rule 281(b).
 8           IT IS SO ORDERED.
 9   DATED: November 14, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
